DYICMAN, J.
This is an appeal from the final order in proceedings to review the action of the assessors of the town of Flushing, in ■Queens county, under the statute of 1880. We had a similar proceeding by the same relator against the same defendant in relation to this same property before us at the July term in 1893. 71 Hun, 611, 24 N. Y. Supp. 513. The property was then assessed for $60,000, the same as now, and the proof of value, both actual and relative, was substantially the same as now. Such being the case, we are bound by our former decision, and the order should be affirmed, with costs. BROWN, P. J., not sitting.